— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered December 2, 1987, convicting him of criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
The defendant contends, inter alia, that the permissive presumption of possession contained in Penal Law § 265.15 (3) is unconstitutional as applied to him. We disagree. The evidence adduced at trial established that the defendant was seated in the rear of a small Toyota hatchback in which a pistol and sawed-off shotgun had been secreted, respectively, under the driver’s and front passenger’s seats. Under the circumstances, it was rational for the trier of fact to infer that the defendant had both the ability and intent to exercise dominion and control over the weapons (see, People v Davis, 104 AD2d 1046, 1047; see also, People v Lemmons, 40 NY2d 505).
We have reviewed the defendant’s remaining contention *708and find it to be without merit. Brown, J. P., Lawrence, Kooper and Spatt, JJ., concur.